DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Status of Application; 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 	Claim(s) 1-8, 10-13 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 9 is/are acknowledged as cancelled.
	
Response to Arguments
Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), as understood, the Remarks rely on amendments. (Remarks of 6/27/2022 at 4) (“Claim 1 is amended to further specify…”).  The Remarks argue that Ko teaches times of 1-3 days, which is longer than the now claimed 2-12 hours. (Reamrks of 6/27/2022 at 5). The 1-3 days figure is presented in connection with the work of others. The microwave assisted/hydrothermal method of Ko is carried out in 30 minutes:

    PNG
    media_image1.png
    289
    821
    media_image1.png
    Greyscale

(Ko at 575, “Table 1”) (annotations added). That said, if Ko accomplishes the purification in 30 minutes, there is apparently no motivation or other rationale to spend more time and resources to carry out the purification, as claimed – or at least no motivation/rationale that would likely survive scrutiny on appeal. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of: (ii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”), the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 1-5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), and further in view of: (ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (cited by Applicants, hereinafter “Duesberg at __”), the Remarks directed to Duesberg are noted, but not persuasive. (Remarks of 6/27/2022 at 5). Acids do many things. They remove metal catalysts (i.e. purify) nanotubes, and they also oxidize/cut – or more dramatically - “complete[ly] destroy[y]” them. (Duesberg “Abstract”). This is well known in the art. See Mahalingam, et al., Chemical Methods for Purificaiton of Carbon Nanotubes – A Review, J. Environ. Nanotechnol. 2012; 1(1): 53-61 (hereinafter “Mahalingam at __”). Mahalingam states, in regards to liquid phase oxidation with acids:
In order to overcome this limitation, liquid phase purification that always simultaneously removes both amorphous carbon and metal catalyst was developed… The shortcomings of this method are that it causes reaction products on the surface of CNTs, adds functional groups, and destroys CNT structures (including cutting and opening CNTs) (Dujardin et al. 1998; Rinzler et al. 1998; Hu et al. 2003).

(Mahalingam at 56, 2.1.2 Liquid phase oxidation). The rejection is WITHDRAWN in view of the amendment, and not the arguments. 

IV. With respect to the rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ko, et al., Highly efficient microwave-assisted purification of multiwalled carbon nanotubes, Microelectronic Engineering 2004; 570-577 (hereinafter “Ko at __”) in view of: (i) Chen, et al., Purification of multi-walled carbon nanotubes by microwave digestion method, Diamond and Related Materials 2004; 13: 1182-1186 (cited by Applicants, hereinafter “Chen at __”), (ii) Duesberg, et al., Modification of Single-Walled Carbon Nanotubes by Hydrothermal Treatment, Chem. Mater. 2003; 15: 3314-3319 (hereinafter “Duesberg at __”), and further in view of: (iii) Hu, et al., Nitric Acid Purification of Single-Walled Carbon Nanotubes, J. Phys. Chem. B 2003; 107: 13838-13842 (hereinafter “Hu at __”), the rejection is WITHDRAWN in view of the discussion above. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 4, 6-8, 10-13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0093322 to Yamamoto, et al.

With respect to Claim 1, this claim requires “providing a carbon product having a catalyst content and/or impurities.” Carbon nanotubes are provided. (Yamamoto 3: [0039]). 
Claim 1 further requires “performing a hydrothermal acid digestion operation on the carbon product in an acid to dissolve the catalyst content and/or the impurities.” What is construed as a hydrothermal acid digestion is carried out. (Yamamoto 3: [0048]; passim). 
Claim 1 further requires “performing a filtering operation to separate the dissolved catalyst content and/or the dissolved impurities from the carbon product.” Filtering is taught. (Yamamoto 4: [0052]; 7: [0094]). 
Claim 1 further requires “the hydrothermal acid digestion operation is performed in an acid digester for a period of between about 2 hours and about 12 hours.” Yamamoto teaches a treatment of 3 hours. (Yamamoto 6: [0093]). 
As to Claim 4, as understood, no oxidant was added. (Yamamoto 6: [0093]). 
As to Claim 6, the concentration is taught. (Yamamoto 3: [0047]). 
As to Claim 7, metals are taught. (Yamamoto 5: [0069]-[0073]).
As to Claim 8, the metals are taught. (Yamamoto 5: [0069]-[0073]).
As to Claim 10, nanotubes are taught. (Yamamoto 5: [0074]). 
As to Claim 11, hydrocarbon precursors are taught. Id. 
As to Claim 12, the metal content is below detection limit. (Yamamoto 7: [0096], “Table 1”). 
As to Claim 13, the metal content is below detection limit. (Yamamoto 7: [0096], “Table 1”).

II. Claim(s) 1-8 and 10-13 – or as stated below -  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0093322 to Yamamoto, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claims 2-3, and Claim 5, Yamamoto teaches:
[0048] The temperature at which the catalyst metal present in the multi-walled carbon nanotube is dissolved is preferably not lower than 70°C. and not higher than the boiling point. At a temperature lower than 70°C., even though the metal can still dissolve, the process tends to take longer time. Dissolution can be allowed to proceed under atmospheric pressure. By carrying out dissolution of metal in a pressurized vessel, the temperature can be raised to 100°C. or higher and therefore the processing time can be reduced. The temperature herein is the temperature of the slurry in which the multi-walled carbon nanotube is dispersed in the nitric acid aqueous solution. 

[0049] The processing time for dissolution in the nitric acid aqueous solution is not particularly limited provided that it is sufficient to dissolve the catalyst metal. When the temperature is not lower than 70°C. and not higher than the boiling point, the processing time is usually not shorter than 0.5 hours and not longer than 24 hours.

(Yamamoto 3: [0048]-[0049]). Collectively, these teachings are understood as presenting a result-effective variable relationship between time, temperature and pressure. Optimization of these variables is within the skill in the art. MPEP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736